Citation Nr: 0000562	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-12 112A	)	DATE
	)
	)


THE ISSUE

Whether a March 1997 decision of the Board of Veterans' 
Appeals (Board) denying an evaluation in excess of 20 percent 
for low back strain and service connection for bilateral 
hearing loss, residuals of ingrown toenails of the left third 
and fifth toes, a corn of the left fifth toe, a skin 
disorder, a heart disability, esophageal reflux, a right 
shoulder disability, and chronic right calf pathology on a 
primary or secondary basis, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


FINDINGS OF FACT

1.  In a letter to the Board, dated in April 1999, the moving 
party requested that a motion for consideration he filed in 
February 1998 with respect to a March 1997 Board decision be 
deemed a CUE motion to determine whether that decision 
involved CUE.

2.  The Board received notice on October 19, 1999 that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a March 1997 decision of the Board denying 
an evaluation in excess of 20 percent for low back strain and 
service connection for bilateral hearing loss, residuals of 
ingrown toenails of the left third and fifth toes, a corn of 
the left fifth toe, a skin disorder, a heart disability, 
esophageal reflux, a right shoulder disability, and chronic 
right calf pathology on a primary or secondary basis, to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  Board of Veterans' 
Appeals Rule of Practice 1404(f), 38 C.F.R. § 20.1404(f) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 38 
C.F.R. § 20.1404(f), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision.  Inasmuch as the motion for CUE review in 
this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by Rule 
1404(f).







ORDER

The motion is dismissed without prejudice to refiling.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.





